Citation Nr: 0723996	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-41 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
cervical spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to 
November 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which, amongst other issues, granted 
service connection for cervical spine spondylosis, and 
awarded a noncompensable rating, effective November 2001.  In 
July 2003, the veteran's claim was transferred to the 
Baltimore, Maryland RO due to a change of residence.  She 
disagreed with the noncompensable rating and the current 
appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and her representative contend, in essence, that 
the veteran's service-connected cervical spondylosis is more 
severe than the current noncompensable rating reflects.  The 
veteran complains of pain, worsening of her condition that 
she says has resulted in cervical disc disease, and an 
inability to resume her normal daily activities.  

A review of the record reveals that the veteran informed the 
RO in November 2001, that she had additional treatment 
performed in September 2001, by Women Associates in Colorado 
Springs, Colorado.  Those records have never been associated 
with the claims folder.  She also maintains that she has 
undergone physical therapy for her cervical spine condition, 
however, those records are also not of record in the claims 
folder.  These records should be sought prior to final 
adjudication of the claim.  

Finally, the Board notes that the veteran's cervical spine 
condition is rated under the old criteria and the new 
criteria for certain disabilities of the spine.  The change 
in criteria occurred in September 2003.  The veteran's 
disability was evaluated under the most recent intervertebral 
disc syndrome and cervical spine motion.  Under the former 
criteria, the cervical spine was only rated under cervical 
spine limitation of motion, not under intervertebral disc 
syndrome.  The veteran's cervical spine disability should 
also be evaluated under the intervertebral disc syndrome code 
in effect prior to September 2003.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate 
release of information from the veteran, 
the RO should contact the Women's 
Associates, Colorado Springs, Colorado, 
and obtain the September 2001 treatment 
records, if any, and associate those 
records with the claims folder.  

2.  The RO should contact the veteran and 
obtain the name and address of the 
medical facility that provided her 
physical therapy for her service-
connected cervical spondylosis and disc 
disease.  After obtaining the appropriate 
release of information from the veteran, 
her physical therapy treatment records 
for the cervical spine, if any, should be 
obtained and associated with the claims 
folder.  

3.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of her 
service-connected cervical spine disorder.  
The claims file must be made available to 
the examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
cervical spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed in 
degrees.  State also, whether the cervical 
spine involves any ankylosis either 
favorable or unfavorable.

b) Determine whether the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
cervical spine and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the cervical spine is used repeatedly 
over a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected cervical spine disorder.  The 
severity of each neurological sign and 
symptom should be reported.

d) State whether the veteran has 
intervertebral disc syndrome (cervical) 
which results in incapacitating episodes, 
and if so, the duration of the episodes 
over the past 12 months should be 
reported.  The examiner should note that 
for VA purposes an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

e)  Provide an opinion as to whether 
the veteran's neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the upper 
radicular group.   

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

4.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, she and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





